By Judge L. A. Harris, Jr.
The above matter is before the Court on the plaintiff’s motion for summary judgment on Count Two of the Bill of Complaint. After a consideration of the legal arguments, both written and oral, and a consideration of the appropriate authorities, I conclude that CBS was in fact a “charitable organization” as defined in § 57-48 of the Code of Virginia. Therefore, CBS was required to “duly register” prior to soliciting in the Commonwealth. The Commonwealth requests that both an injunction be entered and a judgment in the amount of $26,625.50 be awarded. However, there appears to be a factual dispute as to the efforts made by CBS to register prior to commencing their activities and the position taken by the Commonwealth when confronted with these efforts. Because I feel that evidence on this issue will be relevant to the final disposition of the case, I will enter no monetary judgment at this time, but I will allow each party to present evidence on this conduct at an ore tenus hearing.
Since I have concluded that CBS is required to register prior to soliciting in the Commonwealth, I will enter an injunction prohibiting any future violations of § 57-57(K) of the Code of Virginia.